DETAILED ACTION
Office Action Summary
Claims 1-20 are pending in the instant application.
Claims 1-20 are rejected under 35 USC § 102.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims XXX are rejected under 35 U.S.C. 102(a)(1 or 2) as being anticipated by Amand Sambamdam (US Pre-Grant Publication No: 2018/0083843) hereinafter referred to as Sambamdam.

As per claim 1, Sambamdam teaches A method for management of a user's privacy preferences, comprising: in an information processing apparatus comprising at least one computer processor: (figure 2: communication device 202 and processing device 204) identifying a computer application installed on a user electronic device, or a website accessed using a browser executed by the user electronic device; (user device) (figure 7, steps 702 and 704; paragraph 85) retrieving a privacy policy document analysis for a privacy policy document (paragraph 65: "service agreements may include one or more of a privacy policy") associated with the computer application or the website, the privacy policy document analysis comprising a valuation of a plurality of privacy policy segments within the privacy policy document; (privacy risk score) (paragraphs 48 and 50; figure 5, steps 502 and 504; paragraphs 64 to 66, 75 and 76; figure 8, step 802; paragraph 86)
receiving a privacy preference analysis for the user, the privacy preference analysis comprising a valuation of a plurality of privacy preferences for the user; (figure 8, step 804; paragraph 86: predetermined threshold)
identifying a recommended action in response to the valuation of one of the privacy policy segments being outside the scope of the valuation of one of the plurality of privacy preferences; and (figure 8, step 806; paragraph 86: transmitting an alert)
executing the recommended action. (figure 8, step 806; paragraph 86: transmitting an alert)

As per claim 2, Sambamdam teaches The method of claim 1, wherein a privacy policy manager executed on the electronic device identifies the computer application or website by examining network traffic to and from the electronic device. (paragraph 59)

As per claim 3, Sambamdam teaches The method of claim 1, wherein the privacy policy document analysis is a result of natural language processing of the privacy policy document. (paragraph 68)

As per claim 4, Sambamdam teaches The method of claim 1, wherein each privacy policy segment comprises a privacy category, a privacy sub-category, and a privacy sub- category classification. (paragraph 35)

As per claim 5, Sambamdam teaches The method of claim 4, wherein the valuation of the privacy policy segment is based on at least one of the privacy sub-category and the privacy sub-category classification for the privacy policy segment. (paragraphs 35 and 86)

As per claim 6, Sambamdam teaches The method of claim 1, wherein the valuation of the privacy policy segment comprises a numeric score, a letter grade, or a color code. (paragraph 48)

As per claim 7, Sambamdam teaches The method of claim 1, further comprising: modifying the valuation of the privacy policy segment based on an actual implementation of the privacy policy segment. (paragraph 93)

As per claim 8, Sambamdam teaches The method of claim 1, wherein the valuation of a plurality of privacy preference is based on monitored user behavior. (paragraph 42)

As per claim 9, Sambamdam teaches The method of claim 1, wherein the recommended action is to change the valuation of the user privacy preference. (paragraph 49)

As per claim 10, Sambamdam teaches The method of claim 1, wherein the recommended action is based on an action taken by a second user. (paragraph 8)

As per claim 11, Sambamdam teaches The method of claim 1, wherein the recommended action is based on news related to an entity associated with the computer application or website. (paragraph 86)

As per claim 12, Sambamdam teaches The method of claim 1, wherein the recommendation is to restrict use of the computer application or website. (paragraph 35)

As per claim 13, Sambamdam teaches The method of claim 1, wherein the restriction is a restriction on personal identifiable data communicated from the electronic device. (paragraph 35)

As per claim 14, Sambamdam teaches The method of claim 1, wherein the recommended action is generated using a machine learning process. (paragraph 44)

Claims  15-20 teach the system claims that correspond to the method claims 1-14 and are rejected using the same rational.

Other Related ART
Tsai (US Pre-Grant Publication: 2017/0193624) teaches “Systems and methods for providing personal information certification and management includes receiving, from a first device, a first privacy policy associated with a website, associating the first privacy policy with a first certification, and displaying, on a customer device in response to the determining that the customer device has accessed the website, the first certification. One or more pre-authorized consent configurations associated with the customer is retrieved, from a non-transitory memory. Pre-authorized consent associated with the website is determined according to the one or more pre-authorized consent configurations using the first certification. The pre-authorized consent is sent to the first device.”
Cook (US Pre-Grant Publication: 2016/0164915) teaches “A system includes a processor and a memory accessible to the processor. The memory stores instructions that, when executed by the processor, cause the processor to determine a privacy policy score for one of an application and a website and provide the privacy policy score to a device.”
Oliver (US Pre-Grant Publication: 2014/0129670) teaches “An approach is provided for modifying unique identifiers and/or analyzing regenerated identifiers. The modification manager determines one or more fields associated with an identification of at least one web browser. The modification manager causes, at least in part, one or more modifications of respective ones of the one or more fields based, at least in part, on one or more amounts of information, one or more types of information, or a combination thereof associated with the identification. The modification manager causes, at least in part, at least one transmission of data associated with the at least one web browser based, at least in part, on the one or more modified fields.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMON P KANAAN whose telephone number is (571)270-3906.  The examiner can normally be reached on M-F (7AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIMON P KANAAN/Primary Examiner, Art Unit 2492